                     Case 4:19-cv-03074-YGR Document 286 Filed 02/15/21 Page 1 of 5


            1    THEODORE J. BOUTROUS JR., SBN 132099         MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                     mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                 CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                      492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                  crichman@gibsondunn.com
                   dswanson@gibsondunn.com                    GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                  Telephone: 202.955.8500
                 333 South Grand Avenue                       Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                      ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                        edettmer@gibsondunn.com
                                                              ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                elazarus@gibsondunn.com
                 24000092; pro hac vice)                      GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                       555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                  San Francisco, CA 94105
           10    2100 McKinney Avenue, Suite 1100             Telephone: 415.393.8200
                 Dallas, TX 75201                             Facsimile: 415.393.8306
           11    Telephone: 214.698.3100
                 Facsimile: 214.571.2900                      Attorneys for Defendant APPLE INC.
           12

           13

           14

           15
                                           UNITED STATES DISTRICT COURT
           16
                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
           17
                                                   OAKLAND DIVISION
           18

           19    DONALD R. CAMERON, et al.,                Case No. 4:19-cv-03074-YGR

           20                         Plaintiffs           DEFENDANT APPLE INC.’S STIPULATED
                                                           ADMINISTRATIVE MOTION TO
           21          v.                                  PARTIALLY SEAL THE COURTROOM
                                                           FOR HEARING ON MOTION FOR
           22    APPLE INC.,                               SANCTIONS (DKT. 230)

           23                         Defendant.           Hon. Thomas S. Hixson

           24                                              Date:       February 18, 2021
                                                           Time:       8:30 A.M.
           25                                              Location:   San Francisco Courthouse
                                                                       450 Golden Gate Avenue
           26                                                          Courtroom G, 15th Floor

           27

           28

Gibson, Dunn &
Crutcher LLP      DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL THE COURTROOM FOR
                                HEARING ON MOTION FOR SANCTIONS, 4:19-cv-03074-YGR-TSH
                         Case 4:19-cv-03074-YGR Document 286 Filed 02/15/21 Page 2 of 5


            1             Pursuant to Civil L.R. 7-11 and 79-5, and Federal Rule of Civil Procedure 26(c), Defendant
            2    Apple Inc. (“Apple”) moves the Court to seal the courtroom for the February 18, 2021 hearing on
            3    Apple’s motion for sanctions (Dkt. 230) for any portion of the proceeding in which information
            4    designated by Apple as CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
            5    ONLY will be discussed. Counsel for Developer Plaintiffs have represented that they expect the
            6    hearing “will touch on information that Apple believes is Highly Confidential, as reflected in the
            7    written submissions.” Dettmer Decl. Ex. A. To protect Apple’s confidential information while
            8    minimizing intrusion on the public’s right to view the proceedings, Apple proposes that the Court
            9    conduct as much of the hearing as is practicable in open court, and seal the proceedings only when a
           10    party or the Court advises that it intends to discuss confidential information. Given that the hearing
           11    will be conducted virtually, Apple defers to the Court regarding the most appropriate and feasible
           12    approach for sealing in a virtual environment.
           13             Compelling reasons exist to seal the courtroom for this hearing. As the Court knows, the
           14    disclosure of confidential information in open court without adequate notice or protections is at the
           15    heart of the motion for sanctions. Although the parties disagree as to the confidentiality of the disclosed
           16    information, Apple maintains that any disclosure of that confidential information would prejudice it.
           17    Developer Plaintiffs stipulate to sealing the courtroom as set forth above. Dettmer Decl. ¶ 15.1
           18                                                LEGAL STANDARD
           19             While there is a common law right of public access to judicial proceedings, that right is not a
           20    constitutional right and it is “not absolute.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598
           21    (1978). The right is weakest where, as here, the proceedings concern a non-dispositive discovery
           22    motion; rather than satisfy the more stringent “compelling reasons” standard, a party seeking to seal
           23    materials in these circumstances must make only a “particularized showing” of “good cause.”
           24    Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178–80 (9th Cir. 2006). Such sealing is
           25    appropriate when the information at issue constitutes “trade secret information.” Monster, Inc. v. Dolby
           26    Labs. Licensing Corp., No. 12-CV-2488, 2013 WL 163774, at *1 (N.D. Cal. Jan. 15, 2013); see also
           27

           28     1
                       Developer Plaintiffs’ stipulation to the requested relief is not intended to reflect their agreement
                       to the characterization of the facts and issues as set forth in this motion.
Gibson, Dunn &                                                          1
Crutcher LLP
                      DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL THE COURTROOM FOR
                                   HEARING ON MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                       Case 4:19-cv-03074-YGR Document 286 Filed 02/15/21 Page 3 of 5


            1    Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir. 2002) (acknowledging courts’ “broad
            2    latitude” to “prevent disclosure of materials for many types of information, including, but not limited
            3    to, trade secrets or other confidential research, development, or commercial information”); France
            4    Telecom S.A., No. 12-CV-4967, 2014 WL 4965995, at *4 (N.D. Cal. Oct. 3, 2014) (“The non-public
            5    sales information at issue is among the types of competitively sensitive information that qualifies as a
            6    trade secret and is properly sealed at trial.”).
            7                                                       DISCUSSION
            8            This Court has recognized in its past sealing orders that the information disclosed by Mr. Siegel
            9    at the December 15 hearing and referenced in the parties’ submissions on the motion for sanctions
           10    should be sealed. See Dkt. 24. It also has recognized that the public information on which Developer
           11    Plaintiffs have relied for their argument that the confidential information was already in the public
           12    domain should be sealed, because that information, taken in context of the arguments made by
           13    Developer Plaintiffs in connection with the motion for sanctions, could itself reveal the content of the
           14    confidential information by implication. See Dkt. 237. Apple requests only that the Court take
           15    measures to ensure that the information remains under seal during the parties’ discussion of the motion
           16    for sanctions in Court.
           17            Developer Plaintiffs have represented to Apple that they “anticipate that [the] hearing will touch
           18    on information that Apple believes is Highly Confidential, as reflected in the written submission.”
           19    Dettmer Decl. Ex. A. That presumably is a reference to Developer Plaintiffs’ discussion in their
           20    opposition to the motion for sanctions of (1) Mr. Siegel’s statements at the December 15 hearing that
           21    are the subject of the motion for sanctions, and (2) the public articles that form the basis for Developer
           22    Plaintiffs’ argument that the challenged information was already in the public domain as of December
           23    15. See generally Dkt. 260-2.
           24            As to the first category, there is no question that if Developer Plaintiffs are wrong that the
           25    information is already in the public domain, then Mr. Siegel’s statements consist of highly confidential
           26    and sensitive business information. The information disclosed by Mr. Siegel relates to the financial
           27    details of Apple’s relationship with specific, named developers. The confidentiality of the terms of
           28    those relationships is important not only to Apple, but also to developers. The terms of these

Gibson, Dunn &                                                         2
Crutcher LLP
                   DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL THE COURTROOM FOR
                                HEARING ON MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                       Case 4:19-cv-03074-YGR Document 286 Filed 02/15/21 Page 4 of 5


            1    developers’ deals with Apple are likely to be of interest to Apple’s competitors and to the competitors
            2    of such developers, insofar as this information could be leveraged against either group in future
            3    business transactions or negotiations. This information is of the type ordinarily sealed in connection
            4    with non-dispositive motions. See, e.g., Hunt v. Cont’l Casualty Co., No. 13-CV-5966, 2015 WL
            5    5355398, at *2 (N.D. Cal. Sept. 14, 2015) (sealing “confidential financial information”); Transperfect
            6    Global, Inc. v. MotionPoint Corp., No. 10-CV-2590, 2014 WL 4950082, at *1 (N.D. Cal. Sept. 25,
            7    2014) (same).
            8            As for the second category of information—public articles relied on by Developer Plaintiffs in
            9    support of their argument that the confidential information disclosed by Mr. Siegel actually is already
           10    in the public domain—discussion of those articles could, when considered in the context of the parties’
           11    other arguments, permit a member of the public to infer the content of Mr. Siegel’s statement on
           12    December 15. The articles cited by Developer Plaintiffs discuss both specific percentage rates and
           13    specific developers (albeit, Apple submits, in other contexts), and a member of the public could
           14    therefore infer that it was those percentage rates and those developers that Mr. Siegel discussed in his
           15    December 15 statement. The Court has properly recognized in its prior orders that such information
           16    should be sealed, and Apple submits that similar treatment is appropriate to the extent Developer
           17    Plaintiffs intend to discuss these articles at the hearing.
           18            Apple recognizes that sealing of the courtroom is not always appropriate even where the
           19    information to be discussed was filed under seal. But the virtual proceedings in this case permit the
           20    attendance of hundreds of legal experts, journalists, and interested members of the public. Indeed,
           21    counsel for the parties have at times had difficulty logging into the proceedings because of the number
           22    of public participants. And some members of the public, against the orders of the Court, have
           23    livestreamed or recorded the proceedings for dissemination to others not attending the proceedings
           24    themselves. Allowing confidential material to be discussed in open court in these circumstances is thus
           25    tantamount to having it filed on the docket.
           26            To minimize restrictions on the public’s access to the proceedings, Apple proposes that the
           27    Court conduct as much of the hearing as possible in open court. At the point that a party or the Court
           28    advises that it intends to discuss confidential information, the proceeding should be sealed for that

Gibson, Dunn &                                                        3
Crutcher LLP
                   DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL THE COURTROOM FOR
                                HEARING ON MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
                       Case 4:19-cv-03074-YGR Document 286 Filed 02/15/21 Page 5 of 5


            1    portion of the discussion. A similar procedure was recently followed in In re Macbook Keyboard
            2    Litigation, pending in the Northern District of California before Judge Davila. See Administrative
            3    Motion to Seal, In re Macbook Keyboard Litigation, No. 18-CV-2813 (N.D. Cal. Feb. 2, 2021), ECF
            4    No. 285; Minute Entry, In re Macbook Keyboard Litigation, No. 18-CV-2813 (N.D. Cal. Feb. 4, 2021),
            5    ECF No. 287. As proposed here, the Court conducted the bulk of the proceedings in open court, but
            6    sealed the proceedings for an hour while the parties discussed confidential information.
            7           Apple believes the Court is best situated to determine the mechanisms for sealing the courtroom
            8    in light of the virtual proceedings, but proposes that the Court may consider directing the parties to dial
            9    into a private Zoom meeting at the appropriate point in the hearing.
           10                                                  CONCLUSION
           11           For the foregoing reasons, Apple respectfully requests that the Court partially seal the hearing
           12    on the motion for sanctions.
           13

           14

           15    Dated: February 15, 2021                       Respectfully submitted,
           16                                                   GIBSON, DUNN & CRUTCHER LLP
           17

           18                                                   By:       /s/ Ethan D. Dettmer
                                                                                  Ethan D. Dettmer
           19

           20                                                   Attorney for Defendant Apple Inc.

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                                                        4
Crutcher LLP
                   DEFENDANT APPLE INC.’S ADMINISTRATIVE MOTION TO PARTIALLY SEAL THE COURTROOM FOR
                                HEARING ON MOTION FOR SANCTIONS, 4:19-CV-03074-YGR-TSH
